Title: To Thomas Jefferson from Stephen Cathalan, Jr., 11 March 1789
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 11th March 1789.

This Letter will be delivered to your Excellency, by Mr. Nemers the son of the gardener, who has furnished to me, the Small trees and plants you desired. He goes yearly to Paris, to furnish the gardens of the greatest part of the princes and Gentry of that Town. He will tell you, that this year, on account of the Severe winter, we have suffered, and we still suffer, It was impossible to venture, any olive trees, for america, which we will do next winter.
You will be glad perhaps to talck with him on that purpose, and of giving your self to him a memorandum on it, as well as if you desire some thing, for your garden at Paris.
I dare say he will Serve you well, at your Satisfaction.
I will soon address you by the post and answer to all your letters.  Meantime I have the honor to be very respectfully Sir of your Excellency the most obedt. humb. Sert.

Stephen Cathalan Jn.

